 



EXHIBIT 10.1
FIRST AMENDMENT OF EMPLOYMENT AGREEMENT
          This First Amendment (this “Amendment”) is entered into as of
November 15, 2006, by and between United Surgical Partners International, Inc.,
a Delaware corporation (“USPI”), and William H. Wilcox (“Employee”), with
reference to the following facts:
RECITALS
          A. The parties hereto have entered into that certain Employment
Agreement, dated as of November 15, 2002 (the “Agreement”). The capitalized
terms used in this Amendment and not otherwise defined herein shall have the
meanings given to them in the Agreement.
          B. The parties desire to amend the Agreement as described herein.
          THEREFORE, the parties hereto agree as follows:
AGREEMENT
          1. Section 1 of the Agreement is amended and restated in full to read
as follows:
“1. Employment. USPI hereby employs Employee as the President and Chief
Executive Officer of USPI.”
          2. The second sentence of Section 2 of the Agreement is amended and
restated in full to read as follows:
“Employee shall report to the Board of Directors of USPI and shall have such
duties, responsibilities and authority as are set forth in the Bylaws of USPI or
as determined by the Board of Directors from time to time.”
          3. The first sentence of Section 3(a) of the Agreement is amended to
replace “$415,000” with “$575,000.”
          4. Except as expressly amended herein, the terms and provisions of the
Agreement are hereby ratified and confirmed and shall remain in full force and
effect, and the parties acknowledge that the Agreement has been renewed for a
two-year term ending on November 15, 2008.

- 1 -



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned have executed this Amendment as of
the date first above written.

                  UNITED SURGICAL PARTNERS INTERNATIONAL, INC.    
 
           
 
  By   /s/ Paul B. Queally    
 
           
 
      Paul B. Queally    
 
      Chairman, Options and Compensation Committee    
 
           
 
      /s/ William H. Wilcox    
 
           
 
      William H. Wilcox    

- 2 -